NOBILITY HOMES, INC. Consolidated Balance Sheets January 31, November 1, (Unaudited) Assets Current assets: Cash and cash equivalents Short-term investments Accounts receivable - trade Mortgage notes receivable, current Income tax receivable Inventories Pre-owned homes, current Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Pre-owned homes Mortgage notes receivable, long term Other investments Deferred income taxes Other assets Total assets Liabilities and Stockholders' Equity Current liabilities: Accounts payable Accrued compensation Accrued expenses and other current liabilities Customer deposits Total current liabilities Commitments and contingent liabilities Stockholders' equity: Preferred stock, $.10 par value, 500,000 shares authorized; none issued and outstanding - - Common stock, $.10 par value, 10,000,000 shares authorized;5,364,907 shares issued Additional paid in capital Retained earnings Accumulated other comprehensive income Less treasury stock at cost, 1,303,038 shares in 2015 and 1,301,038 shares in 2014 Total stockholders' equity Total liabilities and stockholders' equity NOBILITY HOMES, INC. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended January 31, February 1, Net sales Cost of goods sold Gross profit Selling, general and administrative expenses Operating income Other income (loss): Interest income Undistributed earnings in joint venture -Majestic 21 Losses from investments in retirement community limited partnerships Miscellaneous Total other income Income before provision for income taxes Income tax expense - Net income Other comprehensive income (loss) Unrealized investment gain (loss) Comprehensive income Weighed average number of shares outstanding: Basic Diluted Net income per share: Basic Diluted
